CAPITAL SOUTHWEST CORPORATION ANNOUNCES 12/31/10 NET ASSET VALUE DALLAS – January 27, 2011 – Capital Southwest Corporation (NASDAQ: CSWC) today reported total net assets at December 31, 2010 of $513,863,215 equivalent to $136.92 per share.Comparative annual data is summarized below: December 31, March 31, December 31, Net assets $ $ $ Shares outstanding Net assets per share $ $ $ Assuming reinvestment of all dividends and tax credits on retained long-term capital gains, the December 31, 2010 net asset value was 6.1% above the March 31, 2010 net asset value of $130.14 per share and 13.2% above the December 31, 2009 net asset value of $121.99 per share. About Capital Southwest Corporation Capital Southwest is a Dallas-based business development company that provides patient equity capital to exceptional businesses. As a public company, Capital Southwest has the flexibility to hold investments indefinitely, which has provided its portfolio company managers a stable ownership platform since its founding in 1961. For more information about Capital Southwest, visit the company’s website at www.capitalsouthwest.com. This press release may contain historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words "believe," "expect," "intend," "plan," "should" and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in the markets in which the Company operates and in general economic and business conditions, competitive pressures, changes in business strategy and various other factors, both referenced and not referenced in this press release. Certain factors that may affect the Company and its results of operations, are included in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010 and the Company’s subsequent periodic filings with the Securities and Exchange Commission. The Company does not assume any obligation to update these forward-looking statements.This release may also contain non-GAAP financial measures.These measures are included to facilitate meaningful comparisons of our results to those in prior periods and future periods and to allow a better evaluation of our operating performance, in management’s opinion.Our reference to any non-GAAP measures should not be considered as a substitute for results that are presented in a manner consistent with GAAP.These non-GAAP measures are provided only to enhance investors overall understanding of our financial performance. Contact:
